 



Exhibit 10.1
SECOND AMENDMENT TO CREDIT AGREEMENT
Dated as of May 25, 2006
     This SECOND AMENDMENT TO CREDIT AGREEMENT (together with all Exhibits,
Schedules and Annexes hereto, this “Amendment”) is among GNC CORPORATION (f/n/a
General Nutrition Centers Holding Company), a Delaware corporation (“Holdings”),
GENERAL NUTRITION CENTERS, INC., a Delaware corporation (the “Borrower”), the
several banks and other financial institutions or entities from time to time
party to the Credit Agreement referred to below (the “Lenders”), and LEHMAN
COMMERCIAL PAPER INC., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).
PRELIMINARY STATEMENTS:
     A. The Borrower, Holdings, the Lenders, the Administrative Agent and Lehman
Brothers Inc. and J.P. Morgan Securities Inc., as Arrangers, are parties to a
Credit Agreement, dated as of December 5, 2003 (as amended and together with all
Annexes, Exhibits and Schedules thereto, the “Credit Agreement”; capitalized
terms used and not otherwise defined herein shall have the meanings ascribed to
such terms in the Credit Agreement); and
     B. The Borrower has requested that the Required Lenders amend certain
provisions of the Credit Agreement and the Lenders have agreed to such proposed
amendments, subject to the terms and conditions contained herein.
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1. Amendments to Credit Agreement. Subject to the satisfaction of the conditions
set forth in Section 2 hereof, the Credit Agreement is amended as follows:
          (a) The following new definitions are hereby added to Section 1.1 of
the Credit Agreement in the appropriate alphabetical order:
          “Current Interest Period”: as defined in Section 2.2.
          “Second Amendment”: the Second Amendment to this Agreement, dated as
of May 25, 2006.
          “Second Amendment Effective Date”: the “Second Amendment Effective
Date”, as defined in the Second Amendment.
          “Tranche C Term Loan”: as defined in Section 2.1.
          “Tranche C Term Loan Commitment”: as to any Tranche C Term Loan
Lender, the obligation of such Lender, if any, to make a Term Loan to the
Borrower hereunder, in a principal amount not to exceed the amount set forth
under the heading “Tranche C Term Loan Commitment” opposite such Lender’s name
on Schedule 1 to the Lender Addendum delivered by such Lender or in the
Assignment and Acceptance pursuant to which such Lender became a party hereto,
as the same may be changed from time to time pursuant to the terms hereof;
provided that the original aggregate amount of the Tranche C Term Loan
Commitments is $95,923,358.60.

 



--------------------------------------------------------------------------------



 



          “Tranche C Term Loan Lender”: each Lender that has a Tranche C Term
Loan Commitment or which is the holder of a Tranche C Term Loan.
          “Tranche C Term Loan Facility”: as defined in the definition of
“Facility” in this Section 1.1.
          “Tranche C Term Loan Percentage”: as to any Tranche C Term Loan Lender
at any time, the percentage which the aggregate principal amount of such
Lender’s Tranche C Term Loans then outstanding constitutes of the aggregate
principal amount of the Tranche C Term Loans then outstanding.
          (b) The definition of “Applicable Margin” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
          “Applicable Margin”: for each Type of Loan under each Facility, the
rate per annum set forth opposite such Facility under the relevant column
heading below:

              Base Rate   Eurodollar     Loans   Loans
Revolving Credit Facilities (including Swing Line Loans)
  2.00%   3.00%
Tranche B Term Loan Facility
  2.00%   3.00%
Tranche C Term Loan Facility
  1.75%   2.75%

provided, that on and after the first Adjustment Date occurring after the
completion of two full fiscal quarters of the Borrower after the Closing Date
(or, with respect to the Tranche C Term Loans, the Second Amendment Effective
Date), the (a) Applicable Margins with respect to Revolving Credit Loans and
Swing Line Loans will be determined pursuant to the Pricing Grid, (b) the
Applicable Margin with respect to the Tranche B Term Loans shall be adjusted to
2.75% with respect to Eurodollar Loans and 1.75% with respect to Base Rate Loans
(i) on such Adjustment Date and (ii) on any subsequent Adjustment Date, in each
case, if the financial statements relating to such Adjustment Date demonstrate
that the Consolidated Leverage Ratio is less than 3.00 to 1.00, with such
adjustment to become effective on the date on which the relevant financial
statements are delivered to the Lenders pursuant to Section 6.1 and to remain in
effect until the next adjustment and (c) the Applicable Margin with respect to
the Tranche C Term Loans shall be adjusted to 2.50% with respect to Eurodollar
Loans and 1.50% with respect to Base Rate Loans (i) on such Adjustment Date and
(ii) on any subsequent Adjustment Date, in each case, if the financial
statements relating to such Adjustment Date demonstrate that the Consolidated
Leverage Ratio is less than 3.00 to 1.00, with such adjustment to become
effective on the date on which the relevant financial statements are delivered
to the Lenders pursuant to Section 6.1 and to remain in effect until the next
adjustment.
          (c) The definition of “Available Cash” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
          “Available Cash”: (a) cash amounts available to the Borrower for
Indenture Restricted Payments under Section 4.07 of the Senior Subordinated Note
Indenture as in effect on the First Amendment Effective Date and (b) the Net
Cash Proceeds of any issuance of Capital Stock.

2



--------------------------------------------------------------------------------



 



          (d) The definition of “Commitment” contained in Section 1.1 of the
Credit Agreement is hereby amended to insert the phrase “the Tranche C Term Loan
Commitment” immediately after the phrase “the Tranche B Term Loan Commitment,”.
          (e) The definition of “Excluded Equity” contained in Section 1.1 of
the Credit Agreement is hereby deleted in its entirety.
          (f) The definition of “Facility” contained in Section 1.1 of the
Credit Agreement is hereby amended (i) to re-letter clause (b) as clause (c) and
(ii) to insert the following new clause (b): “, (b) the Tranche C Term Loan
Commitments and the Tranche C Term Loans made thereunder (the “Tranche C Term
Loan Facility”)”.
          (g) The definition of “Interest Period” contained in Section 1.1 of
the Credit Agreement is hereby amended to insert the phrase “or the Tranche C
Term Loans” immediately after the phrase “the Tranche B Term Loans” in clause
(b) thereof.
          (h) The definition of “Term Loan Facility” contained in Section 1.1 of
the Credit Agreement is hereby amended to insert the phrase “and the Tranche C
Term Loan Facility, as applicable” immediately after the phrase “the Tranche B
Term Loan Facility”.
          (i) The definition of “Term Loan Lenders” contained in Section 1.1 of
the Credit Agreement is hereby amended to insert the phrase “and the Tranche C
Term Loan Lenders, as applicable” immediately after the phrase “the Tranche B
Term Loan Lenders”.
          (j) The definition of “Term Loans” contained in Section 1.1 of the
Credit Agreement is hereby amended to insert the phrase “and the Tranche C Term
Loans, as applicable” immediately after the phrase “the Tranche B Term Loans”.
          (k) Section 2.1 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:
          2.1 Term Loan Commitments. Subject to the terms and conditions hereof,
the Tranche B Term Loan Lenders severally agree to make term loans (each, a
“Tranche B Term Loan”) to the Borrower on the Closing Date in an amount for each
Tranche B Term Loan Lender not to exceed the amount of the Tranche B Term Loan
Commitment of such Lender and the Tranche C Term Loan Lenders severally agree to
make term loans (each, a “Tranche C Term Loan”) to the Borrower on the Second
Amendment Effective Date in an amount for each Tranche C Term Loan Lender not to
exceed the amount of the Tranche C Term Loan Commitment of such Lender. The Term
Loans may from time to time be Eurodollar Loans or Base Rate Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.13.
          (l) Section 2.2 of the Credit Agreement is hereby amended by inserting
the following additional language at the end thereof:
          The Borrower shall deliver to the Administrative Agent a Borrowing
Notice (which Borrowing Notice must be received by the Administrative Agent
prior to 10:00 A.M., New York City time, not less than one Business Day prior to
the anticipated Second Amendment Effective Date) requesting that the Tranche C
Term Loan Lenders make the Tranche C Term Loans on the Second Amendment
Effective Date and specifying the amount to be borrowed. Upon receipt of such
Borrowing Notice the Administrative Agent shall promptly notify each Tranche C
Term Loan

3



--------------------------------------------------------------------------------



 



Lender thereof. Not later than 12:00 Noon, New York City time, on the Second
Amendment Effective Date each Tranche C Term Loan Lender shall make available to
the Administrative Agent at the Funding Office an amount in immediately
available funds equal to the Tranche C Term Loan to be made by such Lender;
provided, however, that, at the option of each Tranche C Term Loan Lender that
holds a Tranche B Term Loan immediately prior to giving effect to the Second
Amendment and notwithstanding Section 2.18, all or a portion of the aggregate
amount of such Tranche B Term Loans of such Tranche C Term Loan Lender may be
converted to Tranche C Term Loans in satisfaction of the foregoing funding
requirement. Subject to the immediately preceding sentence and notwithstanding
Section 2.18, the Administrative Agent shall use the amounts made available to
the Administrative Agent by the Tranche C Term Loan Lenders to repay the amounts
due under the Tranche B Term Loans outstanding on the Second Amendment Effective
Date. Notwithstanding anything to the contrary in this Agreement, the Interest
Period and respective Eurodollar Rate in effect on the Second Amendment
Effective Date in respect of the Tranche B Term Loans outstanding on the Second
Amendment Effective Date that are being converted to Tranche C Term Loans on the
Second Amendment Effective Date (the “Current Interest Period”) will continue to
be in effect for such Term Loans following the Second Amendment Effective Date,
and, notwithstanding the definition of “Interest Period,” the initial Interest
Period of any new Tranche C Term Loan funded on the Second Amendment Effective
Date will end on the last day of the Current Interest Period, the Eurodollar
Rate applicable during such initial Interest Period to any such new Term Loans
will be the same as the Eurodollar Rate in effect on the Second Amendment
Effective Date in respect of the Tranche B Term Loans that are being converted
and, as of the Second Amendment Effective Date (and notwithstanding the
definition of “Eurodollar Tranche”), all Tranche C Term Loans will be deemed to
be within the same Eurodollar Tranche.
          (m) Section 2.3 of the Credit Agreement is hereby amended by inserting
the following additional language at the end thereof:
          The Tranche C Term Loan of each Tranche C Term Loan Lender shall
mature in 15 consecutive quarterly installments, commencing on June 30, 2006,
each of which shall be in an amount equal to such Lender’s Tranche C Term Loan
Percentage multiplied by the amount set forth below opposite such installment:

          Installment   Principal Amount
June 30, 2006
  $ 245,328.28  
September 30, 2006
  $ 245,328.28  
December 31, 2006
  $ 245,328.28  
March 31, 2007
  $ 245,328.28  
June 30, 2007
  $ 245,328.28  
September 30, 2007
  $ 245,328.28  
December 31, 2007
  $ 245,328.28  
March 31, 2008
  $ 245,328.28  
June 30, 2008
  $ 245,328.28  
September 30, 2008
  $ 245,328.28  
December 31, 2008
  $ 245,328.28  
March 31, 2009
  $ 23,306,186.88  
June 30, 2009
  $ 23,306,186.88  
September 30, 2009
  $ 23,306,186.88  
December 5, 2009
  $ 23,306,186.88  

4



--------------------------------------------------------------------------------



 



          (n) Section 2.12(a) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
          (a) Unless the Required Lenders shall otherwise agree, if Indebtedness
is incurred by Holdings, the Borrower or any of its Subsidiaries (other than
Excluded Debt), then no later than one Business Day after the date of such
incurrence, an amount equal to 100% of the Net Cash Proceeds thereof shall be
applied to the prepayment of the Term Loans (together with accrued interest
thereon) and or the permanent reduction of the Revolving Credit Commitments, in
each case as set forth in Section 2.12(d). The provisions of this Section do not
constitute a consent to the incurrence of any Indebtedness by Holdings, the
Borrower or any of its Subsidiaries.
          (o) Section 2.18(a) of the Credit Agreement is hereby amended to
insert the phrase “, Tranche C Term Loan Percentages” immediately after the
phrase “Tranche B Term Loan Percentages”.
          (p) Section 7.5 of the Credit Agreement is hereby amended by
(i) deleting “and’ at the end of subsection (k) thereof, (ii) inserting “; and”
in lieu of the period at the end of subsection (l) thereof and (iii) inserting
the following at the end thereof:
          (m) the offer and sale by Holdings of its Capital Stock.
          (q) Section 7.6 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:
          7.6 Limitation on Restricted Payments. Declare or pay any dividend on
(other than dividends payable solely in common stock of the Person making the
dividend so long as the ownership interest of any Guarantor in such Person is
not diluted), or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of Holdings, the Borrower
or any of its Subsidiaries, whether now or hereafter outstanding, or make any
other distribution in respect thereof, either directly or indirectly, whether in
cash or property or in obligations of Holdings, the Borrower or any of its
Subsidiaries (collectively, “Restricted Payments”), except that (a) the Borrower
and its Subsidiaries may make Indenture Restricted Payments and (b) Holdings may
make Restricted Payments with the proceeds of any Indenture Restricted Payments
received by it and Holdings may make additional Restricted Payments with
Available Cash to the extent such cash has not been used to make Investments
pursuant to Sections 7.8(i), (l), (m) or (p), Capital Expenditures pursuant to
Section 7.7(c) or other Restricted Payments pursuant to this Section 7.6, or to
pay, prepay, repurchase, redeem or defease the Senior Subordinated Notes
pursuant to Section 7.9(a), in each case, so long as (i) no Event of Default has
occurred and is continuing or would occur as a result of the making of such
Restricted Payment and (ii) the Borrower would be in pro forma compliance with
Section 7.1 as if such Restricted Payment had been made on the first day of the
most recently ended fiscal quarter of the Borrower.
          (r) Section 10.2 of the Credit Agreement is hereby amended to delete
the notice address for Skadden, Arps, Slate, Meagher & Flom, LLP included
therein and insert the following in lieu thereof:
Gardere Wynne Sewell LLP
1601 Elm Street, Suite 3000
Dallas, TX 75201-4761
Attention: Ronald M. Gaswirth
Telecopy: 214-999-3601

5



--------------------------------------------------------------------------------



 



Telephone: 214-999-4601
2. Conditions to Effectiveness. The effectiveness of the amendments contained in
Section 1 of this Amendment are conditioned upon satisfaction of the following
conditions precedent (the date on which all such conditions precedent have been
satisfied being referred to herein as the “Second Amendment Effective Date”
which shall be determined by the date upon which the Administrative Agent
delivers to the Borrower counterparts of this Amendment executed by the
Administrative Agent):
          (a) the Administrative Agent shall have received signed written
authorization from the Required Lenders to execute this Amendment, and shall
have received counterparts of this Amendment signed by each of the Borrower,
Holdings and the Administrative Agent;
          (b) the Administrative Agent shall have received counterparts of the
consent of the Guarantors attached hereto as Annex I (the “Consent”) executed by
each of the Guarantors;
          (c) each of the representations and warranties in Section 3 below
shall be true and correct in all material respects on and as of the Second
Amendment Effective Date;
          (d) the Administrative Agent shall have received payment in
immediately available funds of all expenses incurred by the Administrative Agent
(including, without limitation, legal fees) reimbursable under the Credit
Agreement and for which invoices have been presented;
          (e) the Administrative Agent shall have received (i) commitments from
banks and other financial institutions with respect to the Tranche C Term Loans
in an aggregate principal amount equal to $95,923,358.60 and (ii) as applicable
(x) a fully executed Lender Addendum in the form attached hereto as Annex II
with respect to each such bank or other financial institution committing to fund
such Tranche C Term Loans (and pursuant to which on the Second Amendment
Effective Date such bank or other financial institution shall become a Tranche C
Term Loan Lender, for all purposes under the Credit Agreement) or (y) a fully
executed Conversion Notice in the form attached hereto as Annex III with respect
to each Tranche B Term Lender irrevocably electing to convert its Tranche B Term
Loans (and pursuant to which on the Second Amendment Effective Date the
outstanding principal amount of Tranche B Term Loans held by such Lender shall
convert into Tranche C Term Loans) (it being agreed and understood that delivery
of a fully executed Conversion Notice by a Lender shall be deemed to constitute
an authorization by such Lender directing the Administrative Agent to execute
this Amendment);
          (f) the Administrative Agent shall be satisfied that, simultaneously
with the borrowing of the Tranche C Term Loans on the Second Amendment Effective
Date, the Tranche B Term Loans will be converted into Tranche C Term Loans or
repaid in full by the Borrower; and
          (g) the Administrative Agent shall have received such other documents,
instruments, certificates, opinions and approvals as it may reasonably request.
3. Representations and Warranties. Each of the Borrower and Holdings represents
and warrants jointly and severally to the Administrative Agent and the Lenders
as follows:
          (a) Authority. Each of the Borrower and Holdings has the corporate or
other organizational power and authority, and the legal right, to make, deliver
and perform this Amendment and to perform its obligations hereunder and under
the Credit Agreement (as amended hereby). Each of the Guarantors has the
corporate or other organizational power and authority, and the legal right, to
make and deliver the Consent. The execution, delivery and performance (i) by the
Borrower and Holdings of this Amendment and the Credit Agreement (as amended
hereby) and the transactions contemplated hereby and

6



--------------------------------------------------------------------------------



 



thereby and (ii) by the Guarantors of the Consent, in each case, have been
authorized by all necessary corporate or other action of such Person. No
material consent or authorization of, filing with, notice to or other act by or
in respect of, any governmental Authority or any other Person is required in
connection with the execution, delivery, performance, validity or enforceability
of this Amendment or the Consent.
          (b) Enforceability. Each of the Consent, this Amendment, and, after
giving effect to this Amendment, the Credit Agreement and the other Loan
Documents has been duly executed and delivered on behalf of each Loan Party that
is party thereto. Each of the Consent, this Amendment and the Credit Agreement
as amended hereby (i) constitutes a legal, valid and binding obligation of each
Loan Party hereto, enforceable against each such Loan Party in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) and (ii) is in full
force and effect. Neither the execution, delivery or performance of the Consent
or this Amendment or the performance of the Credit Agreement (as amended
hereby), nor the performance of the transactions contemplated hereby or thereby,
will adversely affect the validity, perfection or priority of the Administrative
Agent’s Lien on any of the Collateral or its ability to realize thereon. This
Amendment is effective to amend the Credit Agreement as provided therein.
          (c) Representations and Warranties. After giving effect to this
Amendment, the representations and warranties contained in the Credit Agreement
and the other Loan Documents (other than any such representations and warranties
that, by their terms, are specifically made as of an earlier date) are true and
correct in all material respects on and as of the date hereof as though made on
and as of the date hereof.
          (d) No Conflicts. Neither the execution, delivery and performance of
the Consent, this Amendment, nor the performance of and compliance with the
terms and provisions hereof or of the Credit Agreement (as amended hereby) by
any Loan Party will, at the time of such performance, (a) violate any
Requirement of Law or any material Contractual Obligation of any Loan Party
(including, without limitation, the Senior Subordinated Note Indenture) or
(b) result in, or require, the creation or imposition of any Lien (other than
Liens created by the Loan Documents) on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation.
          (e) No Default. Both before and after giving effect to this Amendment,
no event has occurred and is continuing that constitutes a Default or Event of
Default.
4. Reference to and Effect on Credit Agreement.
          (a) Upon and after the effectiveness of this Amendment, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Credit Agreement, and each reference in the other
Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of
like import referring to the Credit Agreement, shall mean and be a reference to
the Credit Agreement as amended hereby. This Amendment is a Loan Document.
          (b) Except as specifically amended above, the Credit Agreement and the
other Loan Documents are and shall continue to be in full force and effect and
are hereby in all respects ratified and confirmed. Without limiting the
generality of the foregoing, the Security Documents and all of the Collateral
described therein do and shall continue to secure the payment of all Obligations
under and as defined therein.
          (c) The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Secured Party under

7



--------------------------------------------------------------------------------



 



any of the Loan Documents, nor, except as expressly provided herein, constitute
a waiver or amendment of any provision of any of the Loan Documents.
5. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile shall be
effective as delivery of a manually executed counterpart of this Amendment.
6. Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.
[Signature pages follow]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first written above.

                  LEHMAN COMMERCIAL PAPER INC.,     as Administrative Agent
 
                By:   /s/ Ritam Bhalla
         
 
      Name:   Ritam Bhalla
 
      Title:   Authorized Signatory
 
                GENERAL NUTRITION CENTERS INC., as Borrower
 
                By:   /s/ Mark L. Weintrub
         
 
      Name:   Mark L. Weintrub
 
      Title:   Senior Vice President and Chief Legal Officer
 
                GNC CORPORATION (f/n/a General Nutrition Centers Holding
Company)
 
                By:   /s/ Mark L. Weintrub
         
 
      Name:   Mark L. Weintrub
 
      Title:   Senior Vice President and Chief Legal Officer

 



--------------------------------------------------------------------------------



 



ANNEX I
CONSENT OF GUARANTORS
     Each of the undersigned is a Guarantor of the Obligations of the Borrower
under the Credit Agreement and hereby (a) consents to the foregoing Amendment,
(b) acknowledges that notwithstanding the execution and delivery of the
foregoing Amendment, the obligations of each of the undersigned Guarantors are
not impaired or affected and all guaranties given to the holders of Obligations
and all Liens granted as security for the Obligations continue in full force and
effect, and (c) confirms and ratifies its obligations under the Guarantee and
Collateral Agreement and each other Loan Document executed by it. Capitalized
terms used herein without definition shall have the meanings given to such terms
in the Amendment to which this Consent is attached or in the Credit Agreement
referred to therein, as applicable.
     IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Consent of Guarantors as of May 25, 2006.
[Signature pages follow]

 



--------------------------------------------------------------------------------



 



                  GENERAL NUTRITION CENTERS, INC.     GENERAL NUTRITION,
INCORPORATED     GENERAL NUTRITION CORPORATION     NUTRA MANUFACTURING, INC.
(f/k/a Nutricia Manufacturing USA, Inc.)     GNC FRANCHISING, LLC (f/k/a GNC
Franchising, Inc.)     GENERAL NUTRITION INTERNATIONAL, INC.     GENERAL
NUTRITION INVESTMENT COMPANY     GENERAL NUTRITION SYSTEMS, INC.     GENERAL
NUTRITION DISTRIBUTION COMPANY     GNC CANADA LIMITED (f/k/a GNC, Limited)    
GNC (CANADA) HOLDING COMPANY     INFORMED NUTRITION, INC.     GENERAL NUTRITION
GOVERNMENT SERVICES, INC.     GN INVESTMENT, INC.     NUTRA SALES CORPORATION
(f/k/a General Nutrition Sales Corporation)     GNC US DELAWARE, INC.     GNC
CORPORATION (f/n/a General Nutrition Centers Holding Company)     GENERAL
NUTRITION COMPANIES, INC.
 
                By:   /s/ Mark L. Weintrub
         
 
      Name:   Mark L. Weintrub
 
      Title:   Senior Vice President and Chief Legal Officer
 
          for each of the above named Loan Parties           GENERAL NUTRITION
DISTRIBUTION, L.P.     By: General Nutrition, Incorporated, its general partner
 
                By:   /s/ Mark L. Weintrub
         
 
      Name:   Mark L. Weintrub
 
      Title:   Senior Vice President and Chief Legal Officer

 



--------------------------------------------------------------------------------



 



ANNEX II
LENDER ADDENDUM
     Reference is made to the Credit Agreement, dated as of December 5, 2003 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among GNC Corporation (f/n/a General Nutrition Centers
Holding Company), a Delaware corporation, General Nutrition Centers, Inc., a
Delaware corporation, as the Borrower, the several banks and other financial
institutions or entities from time to time parties thereto as Lenders, Lehman
Brothers Inc. and J.P. Morgan Securities Inc., as joint lead arrangers and joint
book runners, JPMorgan Chase Bank, as syndication agent, and Lehman Commercial
Paper Inc., as administrative agent. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.
     Upon execution and delivery of this Lender Addendum by the parties hereto
as provided in Section 10.17 of the Credit Agreement, the undersigned hereby
becomes a Lender thereunder having the Commitment set forth in Schedule 1
hereto, effective as of the Second Amendment Effective Date.
     THIS LENDER ADDENDUM SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     This Lender Addendum may be executed by one or more of the parties hereto
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed signature page hereof by facsimile transmission shall be effective
as delivery of a manually executed counterpart hereof.
[Signature page to follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Lender Addendum to
be duly executed and delivered by their proper and duly authorized officers as
of this 25th day of May, 2006.

              Name of Lender
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

          Accepted and agreed:    
 
        GNC CORPORATION    
 
       
By:
       
Name:
 
 
   
Title:
       
 
        GENERAL NUTRITION CENTERS, INC.    
 
       
By:
       
Name:
 
 
   
Title:
       
 
        LEHMAN COMMERCIAL PAPER INC., as     Administrative Agent    
 
       
By:
       
Name:
 
 
   
Title:
       

 



--------------------------------------------------------------------------------



 



COMMITMENTS AND NOTICE ADDRESS

             
1.
  Name of Lender:        
 
     
 
   
 
  Notice Address:        
 
     
 
   
 
     
 
   
 
     
 
   
 
  Attention:        
 
     
 
   
 
  Telephone:        
 
  Facsimile:  
 
   
 
     
 
    2.   Tranche C Term Loan Commitment:    

 



--------------------------------------------------------------------------------



 



ANNEX III
CONVERSION NOTICE
     Reference is made to (a) Credit Agreement dated as of December 5, 2003 (as
amended from time to time prior to the date hereof, the “Credit Agreement”),
among GNC Corporation (f/n/a General Nutrition Centers Holding Company), General
Nutrition Centers Holding Company, General Nutrition Centers, Inc. (the
“Borrower”), the banks and other financial institutions and entities from time
to time party thereto (the “Lenders”), Lehman Commercial Paper Inc., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), and the other persons party thereto and (b) the proposed Second
Amendment to the Credit Agreement (the “Second Amendment”). Capitalized terms
used but not otherwise defined herein are used with the meanings attributed
thereto in the Credit Agreement.
     The undersigned Lender hereby irrevocably and unconditionally elects to
convert $___of the outstanding principal amount of the Tranche B Term Loan held
by such Lender into a Tranche C Term Loan (as defined in the Second Amendment)
in a principal amount equal to the amount of the Tranche B Term Loan converted
hereby, effective only if, and only as and when the Second Amendment becomes
effective in accordance with its terms.
     This Conversion Notice shall be governed by, and construed and interpreted
in accordance with, the laws of the state of New York.
     This Conversion Notice may be executed by the parties hereto on any number
of separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. Delivery of an executed
signature page hereof by facsimile transmission shall be effective as delivery
of a manually executed counterpart hereof.
     IN WITNESS WHEREOF, the parties hereto have caused the Conversion Notice to
be duly executed and delivered by their proper and duly authorized officers as
of this 25th day of May, 2006.

                    Name of Lender
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

 